Global Summarized Notes to Financial Statements (Unaudited)
For the one month ended January 31, 2021 & the years ended December 31, 2020 and 2019
Greylock Capital Associates, LLC (A Delaware Limited Liability Company)
Greylock Capital Management, LLC
Greylock Capital Financial Advisors, LLC
Greylock Capital Advisers, LLC
Greylock Capital Management (Asia) Pte. Ltd.
GCFA Securities, LLC

Principal business activity and summary of significant accounting policies
Greylock Capital Associates, LLC (the “Company”, “GCA”), is a limited liability company formed
pursuant to the laws of the State of Delaware. The Company’s wholly-owned subsidiaries are Greylock
Capital Management, LLC (“GCM”), Greylock Capital Financial Advisors, LLC (“GCFA”) and Greylock
Capital Advisers, LLC (“GCAdvisers”). GCA also holds indirect ownership interests in Greylock Capital
Management (Asia) Pte. Ltd. (“GCM Asia”) and Greylock Capital Management Ghana Limited which are
wholly-owned subsidiaries of GCM and GCFA Securities, LLC (“GCFA Securities”), a wholly-owned
subsidiary of GCFA. The principal activity of the Company and its subsidiaries (collectively, the
“Group”) is to provide investment advisory and related services to qualified institutional investors,
including but limited to, fund of funds, endowments and foundations, pension funds, sovereign wealth
funds, high net worth individuals and family offices. GCM is a registered investment advisor under the
Investment Advisers Act of 1940, as amended.


Significant accounting policies

(a) Use of estimates
The preparation of the financial statements in conformity with generally accepted accounting principles
requires management to make estimates and assumptions that affect the reported amounts of assets and
liabilities and disclosure of contingent assets and liabilities at the date of the statement of financial
condition and the revenues and expenses during the reporting period. Actual amounts could differ from
those estimates.

(b) Fixed assets
Owned real estate property is not depreciated and is stated at cost. As of the one month ended 2021, year
ended 2020 and year ended 2019 GCAdvisers held a condominium property included within Other Assets
at a cost of $539,944.

Leasehold improvements, computer equipment, and furniture and fittings are stated at cost less
accumulated depreciation. Cost is purchase cost and any incidental expenses of acquisition. Depreciation
is computed over the estimated useful lives of the related assets using the straight-line method as follows:

Leasehold improvements: Over life of lease
Computer equipment: 3 years
Furniture and fittings: 7 years

On an annual basis, management assesses whether there are any indicators that the value of the Group’s
non-depreciable property may be impaired. When impairment indicators exist, the Group’s
nondepreciable property is evaluated for impairment. A property’s value is considered impaired if the
sum of expected future cash flows (on a discounted basis) over the Group’s anticipated holding period is
less than the property’s carrying value. Upon determination that a permanent impairment exists,
properties are reduced to their fair value. There was no impairment recognized in the one month ended
2021, year ended 2020 nor year ended 2019.


Related party transactions

Due from affiliates
Due to/from affiliates represent reimbursable expenses paid on behalf of the funds of which GCM
manages or a general partner entity of the funds.

Investment in subsidiary
Investment in subsidiary represents amounts contributed from GCA to its wholly owned subsidiary
entities.

Dividend income from subsidiary
Dividend income from subsidiaries represents cash distributions from GCA’s wholly owned subsidiaries.


Restricted cash
Under the terms of the lease for its office premises, GCA is required to deposit an irrevocable letter of
credit with the owner of the premises. That letter of credit is secured by the certificate of deposit
maintained by the GCA at that same bank.
